DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for a provisional application, 62/916230, filed on 10/17/2019.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Regarding claim 3, “wherein the comprises an AMAZON S3…” appears to have a typographical error.
Regarding claim 4, the term “back” in limitation “querying the ingested data back using the set of metadata” implies a direction. It is unclear to the examiner what the direction is. The examiner recommends either removing the term “back” or further clarifying the limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation recited in claim 1, “laying the data out as partitioned by time” is unclear to the examiner. For examination purpose, the limitation has been interpreted as partitioning data by time.
Claims 2-10 are rejected for the similar reasons as dependent claims of claim 1 and claims 2-10 do not cure the deficiencies identified in the parent claim.
Claim 6 recites “wherein a partition specifies a partitioning scheme for an incoming data for a given destination”. The examiner is not sure whether this partition is related to the partitioned data by time or this is an entirely separate partition. If it is a separate partition, then what is being partitioned? For examining purpose, the examiner has interpreted “a partition” is any data partition.
The term "important" in claim 9 is a relative term which renders the claim indefinite.  The term "important" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seward et al. (US 2015/0180891), hereinafter Seward in view of Murthy (US 2020/0311096), hereinafter Murthy, and further in view of Panghal et al. (US 10,452,619), hereinafter Panghal.
Regarding claim 1, Seward teaches a computerized method comprising: 
building an information technology operations analytics (ITOA) stack; 
ingesting and storing data at rest (Seward, [0040], data generated by various data sources may be collected and segmented into discrete events; [0067], any one or more of the received traffic data and/or events may be stored in one or more data stores); 
storing a set of metadata of the ingested data in a virtual machine or a container (Seward, [0066], The timestamp determined for each event may be associated with the event, such as by being stored as metadata for the event); 
maintaining a set of primary data of the ingested data with an object store (Seward, [0084], where the raw data may include unstructured data, structured data, 
packaging one or more data units of the set of primary data (Seward, [0024], take raw data, unstructured data, or machine data such as a Web log, divide the data up into segments, and optionally transform the data in these segments to produce time-stamped events; [0079]); 
writing over objects at select intervals; 
breaking objects into chunks to reduce overwrites; 
laying the data out as partitioned by time (Seward, [0036], The time-series machine data collected from a data source may be segmented or otherwise transformed into discrete events, where each event can be associated with a timestamp; [0040], each event corresponding to data from a particular point in time; [0024]); and 
creating one or more application boundaries at the time of ingesting (Seward, [0046], each blocklist 12 may be implemented as an identifying cross-reference for tracking and monitoring access and/or requests to any machine located at one of the IP addresses in one or more of the blocklists 12; [0049]; [0080]).  
Seward does not explicitly teach building an information technology operations analytics (ITOA) stack; writing over objects at select intervals; and breaking objects into chunks to reduce overwrites, as claimed.
However, Seward in view of Murthy teaches building an information technology operations analytics (ITOA) stack (Murthy, [0173], generate and/or deploy data infrastructure stacks from previously created, and/or previously defined, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Seward to incorporate teachings of Murthy to generate a data infrastructure stack for collecting data, organizing data and processing data such that the raw data from resources 160 (in Seward) can be pulled by the data infrastructure data. A person of ordinary skill in the art would have been motivated to combine the teachings of Seward with Murthy because it improves scalability of the system disclosed in Seward by allowing data infrastructure stacks to auto-scale (Murthy, [0168]).
The combination of Seward does not explicitly teach writing over objects at select intervals; and breaking objects into chunks to reduce overwrites, as claimed
However, the combination of Seward in view of Panghal teaches storing a set of metadata of the ingested data in a virtual machine (Panghal, Col.3, lines 27-33, metadata server (“MDS”) 102; Col.3, lines 47-58, MDS 102 may be a physical or a virtual machine) or a container; 
writing over objects at select intervals (Panghal, Col.12, lines 44-54, Data objects may be transmitted continuously to the authoritative object store, and in an 
breaking objects into chunks to reduce overwrites (Panghal, Col.5, lines 48-62,  individual data objects may be broken into a set of data chunks).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Seward to incorporate teachings of Panghal to package raw data (in Seward) into data objects and write the data objects to an object store in a defined schedule. The data objects can be broken into a set of data chunks to reduce overwrites. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Seward with Panghal because it improves scalability and efficiency of the system disclosed in the combination of Seward to store data in object stores in cloud by having a secure and scalable third party to manage and maintain user data (Panghal, Col.2, lines 42-54).
Regarding claim 2, the combination of Seward teaches all the features with respect to claim 1 as outlined above. The combination of Seward further teaches the computerized method of claim 1, wherein the ITOA stack use a compatible object storage accessible through a web service interface as its primary storage (Seward, [0079], collect data including raw data (e.g., machine data, network data, sensor data, unstructured data, and/or weblogs) from one or more resources 160 (e.g., resource 160-1 through resource 160-n); Panghal, Col.2, lines 30-41, they are applicable to any system capable of storing and handling various types of objects, in 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Seward to incorporate teachings of Panghal to write data to locations using HTTP POST and/or PUT protocol. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Seward with Panghal because it improves scalability and efficiency of the system disclosed in the combination of Seward to store data in object stores in cloud by having a secure and scalable third party to manage and maintain user data (Panghal, Col.2, lines 42-54).
Regarding claim 3, the combination of Seward teaches all the features with respect to claim 2 as outlined above. The combination of Seward further teaches the computerized method of claim 2, wherein the comprises an AMAZON S3® compatible storage (Panghal, Col.2, lines 42-54, Amazon S3).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Seward to incorporate teachings of Panghal to store data objects in an Amazon S3 cloud based object stores. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Seward with Panghal because it improves scalability and efficiency of the system disclosed in the combination of Seward to store data in object stores in cloud by having a secure and scalable third party to manage and maintain user data (Panghal, Col.2, lines 42-54).
Regarding claim 4, the combination of Seward teaches all the features with respect to claim 3 as outlined above. The combination of Seward further teaches the computerized method of claim 3 furthering comprising: querying the ingested data back using the set of metadata (Seward, [0062], searching any network traffic, network data, or any other data or events, for data elements or events containing one or more IP addresses that are also stored in the deduplicated list; [0079], process the data (e.g., internally and/or using one or more resources) to index the raw data into timestamped events that are searchable; [0088]; [0104], a user may enter a search string 342 that returns a single event 344 including metadata 346).  
Regarding claim 5, the combination of Seward teaches all the features with respect to claim 4 as outlined above. The combination of Seward further teaches the computerized method of claim 4 further comprising: fetching a correct AMAZON S3®object to obtain a granular application data (Seward, [0068], enabling the user to initiate different queries and receive a representation of a subset of events occurring within a time range of interest and having a field of interest. In one embodiment, a field of interest may be a network address and/or ID contained within textual data of each event. More specifically, in one embodiment, a field of interest may be an IP address, such as a destination IP address, included within textual data of each event; [0041]; [0073]; Panghal, Col.3, lines 42-54, the data could be stored in a cloud based object stores, such as Amazon S3).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Seward to incorporate teachings of Panghal to store data objects in an Amazon S3 cloud based 
Regarding claim 6, the combination of Seward teaches all the features with respect to claim 1 as outlined above. The combination of Seward further teaches the computerized method of claim 1, wherein a partition specifies a partitioning scheme for an incoming data for a given destination (Seward, [0036], The time-series machine data collected from a data source may be segmented or otherwise transformed into discrete events, where each event can be associated with a timestamp; [0024]; [0040], each event corresponding to data from a particular point in time).  
Regarding claim 7, the combination of Seward teaches all the features with respect to claim 6 as outlined above. The combination of Seward further teaches the computerized method of claim 6, wherein the partition scheme acts as an index into incoming data (Seward, [0079], (process the data (e.g., internally and/or using one or more resources) to index the raw data into timestamped events that are searchable).  
Regarding claim 8, the combination of Seward teaches all the features with respect to claim 7 as outlined above. The combination of Seward further teaches the computerized method of claim 7, wherein a user specifies a partition scheme using any of the attributes in the incoming data (Seward, [0073], [0079], [0096]; [0104]).  
Regarding claim 9, the combination of Seward teaches all the features with respect to claim 8 as outlined above. The combination of Seward further teaches the computerized method of claim 8, wherein the partitioning of data is important to enhance query performance (Seward, [0024]; Note – data can be partitioned based on queries/searches, which can improve performance when running on a partitioned dataset due to a smaller data size.).  
Regarding claim 10, the combination of Seward teaches all the features with respect to claim 9 as outlined above. The combination of Seward further teaches the computerized method of claim 9, wherein the metadata about the primary data is stored in a local memory (Panghal, Col.3, lines 27-33, metadata server (“MDS”) 102; Col.3, lines 47-53, MDS 102 may be a physical or a virtual machine, and may operate in an environment local to or remote from client 100; site cache 306 may contain metadata store 314) and is split between a memory compatible storage in a same manner as the primary data (Panghal, Col.3, lines 47-58, Additionally or alternatively, MDS 102 may operate in a third party cloud environment, such as Amazon Web Services (“AWS”); Col.5, line 63 – Col.6, line 9, MDS physically located at or near client 200 and/or site cache's 206 location; Col.7, lines 24-35, site cache 306 may contain metadata store 314; Col.12, lines 55-62).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Seward to incorporate teachings of Panghal to store metadata (i.e. fields correspond to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Raja et al. (US 2012/0226804), and Sharma (US 2018/0101324).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NANCI N WONG/Primary Examiner, Art Unit 2136